DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9, 25 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 9 and 25, the limitation "the second display element corresponds to volume of blood" is indefinite, as the limitations appear to contradict the limitations of the claims from which they respectively depend. Specifically, claims 1 and 17 each recite the second display element is "for receiving a second user input indicating a total fluid volume in the container," i.e., combined volume of the volume of a second fluid and a second volume of the first fluid, rather than a single fluid volume. Accordingly, it is unclear if the second display element is meant to correspond to the total volume of the container, which may include but is not limited to blood, as recited in the independent claims, or if the second display element is meant to correspond to the volume of only blood. For the purpose of this Office action, claims 9 and 25 will be further discussed with the understanding that the second fluid is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-11, 15-19, 22-27, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0185739 A1 (Gomez) in view of "Quantification of Blood Loss (QBL) Calculator" (QBL Calculator); or alternatively, over Gomez in view of QBL Calculator and US 9,804,768 B1 (Heilbrunn). 
Regarding claims 1 and 9, Gomez teaches and/or suggests a computer-implemented method for quantifying fluid from a patient, the method comprising: 
estimating a first volume of a first fluid contained in at least one item, based on a difference between a dry weight of the item and a wet weight of the item (¶ [0052] weight of the one or more used items measured by the scale less the dry weight(s) of each of the used items placed on the scale, wherein each gram of difference between the known dry weight of items and the measured weight of the used items corresponds to 1 mL of human blood);
displaying a graphical interface on a display (e.g., ¶ [0060] display device; Figs. 4-14), wherein the graphical interface comprises a display element for receiving a user input indicating a second volume of the first fluid in a container (Fig. 7; ¶ [0087] inputting volume of the suction item or calibrated drape); 
estimating a quantity of the first fluid based at least in part on the estimated first and second volumes of the first fluid (¶ [0087] quantitative blood loss based on the scale weight, the total dry weight of used items, and the measured/input volume). 
Gomez does not teach the graphical interface comprises a first display element for receiving a first user input indicating a volume of a second fluid in the container, and a second display element for receiving a second user input indicating a total fluid volume in the container, and estimating the second volume of the first fluid in the container based on at least one of the first and second user inputs. 
QBL Calculator teaches/suggests a computer-implemented method for quantifying fluid from a patient, the method comprising:

displaying a graphical interface on a display (e.g., pg. 1), the graphical interface comprises a first display element for receiving a first user input indicating a volume of a second fluid in a container containing a volume of a second fluid, such as amniotic fluid, and a second volume of the first fluid, such as blood (pg. 1, drape or suction canister pre-placenta volume(s)/amniotic fluid volume), and a second display element for receiving a second user input indicating a total fluid volume (amniotic fluid and blood) in the container (pg. 1, drape or suction canister post-placenta volume(s)); 
estimating the second volume of the first fluid in the container based on at least one of the first and second user inputs (pg. 2, Formulas, post-placenta volumes - pre-placenta volumes); and
estimating a quantity of the first fluid based at least in part on the estimated first and second volumes of the first fluid (pg. 2, estimated blood loss using disclosed formula). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gomez with the graphical interface comprising a first display element for receiving a first user input indicating the volume of a second fluid in the container, such as amniotic fluid, and a second display element for receiving a second user input indicating a total fluid volume (combination of amniotic fluid and blood) in the container; and the method comprising estimating the second volume of the first fluid in the container based on at least one of the first and second user inputs as taught/suggested by QBL Calculator in order to increase the accuracy of the estimated blood loss by accounting for other fluids present in the container. 
e.g., drape or suction canister) contains a volume of a second fluid and a second volume of the first fluid, as discussed above. Gomez as modified does not teach displaying the graphical interface comprises displaying a graphical representation of the container on the display. 
Heilbrunn discloses a method comprising/system configured for displaying a graphical representation on a display, wherein the graphical representation can be recognized visually as representing an element (col. 9, lines 50-60). QBL Calculator (or Gomez as modified thereby) discloses the actual element(s) for which volume inputs are received may comprise a container, such as a generally triangular container (e.g., drape), containing a volume of a second fluid and a volume of the first fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gomez with displaying a graphical representation comprising a container, such as a generally triangular container (e.g., visually representative of a drape), that comprises the first and second display elements in order to facilitate visual recognition between the actual triangular container and the display element where volume measurements from said container are to be input (Heilbrunn, col. 9, lines 50-60). 
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gomez with displaying a graphical representation of a container, such as a generally triangular container, on the display because Applicant has not disclosed that displaying a container provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the numerical inputs disclosed by Gomez/Gomez as modified by QBL Calculator because either arrangement permits estimation of blood volume in a container.
Regarding claim 2, Gomez as modified teaches/suggests the method further comprises identifying a weighing event corresponding to the item being placed on a scale and receiving the wet weight in response to identifying the weighing event (¶ [0077] where the indication might be triggered by the clinician beginning to position used items on the scale, to which the scale automatically detects the change in weight and begins to weigh the items).
Regarding claim 5, Gomez as modified teaches/suggests estimating a first volume of a first fluid contained in at least one item comprises determining the difference between a dry weight of the item and a wet weight of the item and dividing the difference by a density of the first fluid (¶ [0052] weight of the one or more used items measured by the scale less the dry weight(s) of each of the used items placed on the scale, wherein each gram of difference between the known dry weight of items and the measured weight of the used items corresponds to 1 ml of human blood, indicating measured weight is essentially divided by density (mass per unit volume), to yield volume in ml). 
Regarding claim 6, Gomez as modified teaches/suggests the method further comprises estimating a third volume of the first fluid contained in at least a second item, based on a difference between a dry weight of the second item and a wet weight of the second item, and updating the estimated quantity of the first fluid to include the estimated third volume of the first fluid (¶ [0067] where cumulative quantitative blood loss may be updated throughout the hemorrhage event to reflect newly used items measured by the scale device and any determined quantitative blood loss calculated therefrom). 
Regarding claim 7, Gomez as modified teaches/suggests the method further comprises receiving a user input indicating a quantity of at least one item type (¶ [0051] an item type for each item and quantity for each item type) and receiving a dry weight associated with the item type 
Regarding claim 8, Gomez as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach at least one of the first and second display elements in the graphical representation of the container comprises a user-manipulable sliding marker. 
Heilbrunn discloses graphical sliders as a suitable alternative for numerical data entry or input (col. 11, lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gomez with at least one of the first and second display elements in the graphical representation of the container comprising a user-manipulable sliding marker as taught/suggested by Heilbrunn as a simple substitution of one known means/method for numerical data entry for another to yield no more than predictable results. See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gomez with at least one of the first and second display elements in the graphical representation of the container comprises a user-manipulable sliding marker because Applicant has not disclosed that the particular volume input method provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the numerical inputs disclosed by Gomez/Gomez as modified by QBL Calculator because either arrangement permits estimation of blood volume in a container.
Regarding claims 10 and 11, Gomez as modified teaches/suggests the method further comprises displaying the estimated quantity of the first fluid on the display, wherein the estimated quantity is a volume of the first fluid (e.g., Figs. 4-14, quantitative blood loss or cumulative blood loss in ml). 
Regarding claims 15 and 16, Gomez as modified teaches/suggests the method further comprises estimating a quantity of the first fluid further based at least in part on an estimated third volume of the first fluid and displaying a third display element for receiving a third user input indicating the estimated third volume of the first fluid in a second container (¶ [0087] quantitative blood loss based on the scale weight, the total dry weight of used items, and the measured/input volume; Figs. 4-14, where multiple measured volume containers/inputs, such as suction and a calibrated drape, are displayed to receive input). 
Regarding claims 17 and 25, Gomez teaches and/or suggests a system for quantifying fluid from a patient, the system comprising: 
a scale configured to measure a wet weight of at least one item containing a first volume of a first fluid (scale device 110);
a display (¶ [0060] display device) configured to display a graphical interface (e.g., Figs. 4-14), wherein the graphical interface comprises a display element for receiving a user input indicating a second volume of the first fluid in a container (Fig. 7; ¶ [0087] inputting volume of the suction item or calibrated drape); and 
a processor coupled to the scale and the display (remote computer 108), wherein the processor is configured to: estimate the first volume of the first fluid in the item based on a difference between a dry weight of the item and the wet weight of the item (¶ [0052] weight of the one or more used items measured by the scale less the dry weight(s) of each of the used items 
Gomez does not teach the graphical interface comprises a first display element for receiving a first user input indicating a volume of a second fluid in the container, and a second display element for receiving a second user input indicating a total fluid volume in the container, or the processor is configured for estimating the second volume of the first fluid in the container based on at least one of the first and second user inputs. 
QBL Calculator teaches/suggests a computer-implemented method for quantifying fluid from a patient, the method comprising:
estimating a first volume of a first fluid contained in at least one item, based on a difference between a dry weight of the item and a wet weight of the item (pg. 2, Formulas, estimating volume of blood in blood-soaked items based on weight blood-soaked item(s) - dry weight item(s));
displaying a graphical interface on a display (e.g., pg. 1), the graphical interface comprises a first display element for receiving a first user input indicating a volume of a second fluid in a container containing a volume of a second fluid, such as amniotic fluid, and a second volume of the first fluid, such as blood (pg. 1, drape or suction canister pre-placenta volume(s)/amniotic fluid volume), and a second display element for receiving a second user input indicating a total fluid volume in the container (pg. 1, drape or suction canister post-placenta volume(s)); 
estimating the second volume of the first fluid in the container based on at least one of the first and second user inputs (pg. 2, Formulas, post-placenta volumes - pre-placenta volumes); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gomez with the graphical interface comprising a first display element for receiving a first user input indicating the volume of a second fluid in the container, such as amniotic fluid, and a second display element for receiving a second user input indicating a total fluid volume (combination of amniotic fluid and blood) in the container; and the method comprising estimating the second volume of the first fluid in the container based on at least one of the first and second user inputs as taught/suggested by QBL Calculator in order to increase the accuracy of the estimated blood loss by accounting for other fluids present in the container. 
Heilbrunn discloses a method comprising/system configured for displaying a graphical representation on a display, wherein the graphical representation can be recognized visually as representing an element (col. 9, lines 50-60). QBL Calculator (or Gomez as modified thereby) discloses the element(s) for which volume inputs are received may comprise a container, such as a generally triangular container (e.g., drape), containing a volume of a second fluid and a volume of the first fluid. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gomez with displaying a graphical representation comprising a container, such as a generally triangular container (e.g., visually representative of a drape), that comprises the first and second display elements in order to facilitate visual recognition between the actual triangular container and the display element where volume measurements from said container are to be input (Heilbrunn, col. 9, lines 50-60).

Regarding claim 18, Gomez as modified teaches/suggests the scale is a wireless scale configured to communicate wirelessly with the processor (¶ [0042] where a scale device may be communicatively coupled to one or more of the remote computers 108 so that the scale can measure and communicate (e.g., wirelessly or non-wirelessly), weight and/or mass measurements obtained in the clinical setting to a computing device). 
Regarding claim 19, Gomez as modified teaches/suggests the processor is configured to identify a weighing event corresponding to the item being placed on the scale, and further configured to receive the wet weight of the item in response to identifying the weighing event (¶ [0077] where the indication might be triggered by the clinician beginning to position used items on the scale, to which the scale automatically detects the change in weight and begins to weigh the items).
Regarding claim 22, Gomez as modified teaches/suggests the processor is configured estimate a first volume of a first fluid contained in at least one item comprises determining the difference between a dry weight of the item and a wet weight of the item and dividing the difference by a density of the first fluid (¶ [0052] weight of the one or more used items measured 
Regarding claim 23, Gomez as modified teaches/suggests the display is further configured to display a user interface requesting a user input indicating a quantity of at least one item type (¶ [0051] an item type for each item and quantity for each item type), wherein the dry weight is associated with the item type (¶ [0051] predefined or predetermined dry weight that corresponds to each of the used items stored in a memory at the computing device, or stored remotely at a server and/or in a data store). 
Regarding claim 24, Gomez as modified teaches/suggests the limitations of claim 17, as discussed above, but does not teach at least one of the first and second display elements in the graphical representation of the container comprises a user-manipulable sliding marker. 
Heilbrunn discloses graphical sliders as a suitable alternative for numerical data entry or input (col. 11, lines 56-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gomez with at least one of the first and second display elements in the graphical representation of the container comprising a user-manipulable sliding marker as taught/suggested by Heilbrunn as a simple substitution of one known means/method for numerical data entry for another to yield no more than predictable results. See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify 
Regarding claims 26 and 27, Gomez as modified teaches/suggests the display is further configured to display the estimated quantity of the first fluid on the display, wherein the estimated quantity is a volume of the first fluid (e.g., Figs. 4-14, quantitative blood loss or cumulative blood loss in ml). 
Regarding claims 32 and 33, Gomez as modified teaches and/or suggests the processor is configured to estimate the quantity of the first fluid further based at least in part on an estimated third volume of the first fluid and the display is configured to display a third display element for receiving a third user input indicating the estimated third volume of the first fluid in a second container (¶ [0087] quantitative blood loss based on the scale weight, the total dry weight of used items, and the measured/input volume; Figs. 4-14, where multiple measured volume containers or inputs, such as suction and a calibrated drape, are displayed to receive input). 

Claim(s) 3, 4, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of QBL Calculator (or Gomez in view of QBL Calculator and Heilbrunn) as applied to claim(s) 2 and 19 above, and further in view of US 3,869,005 A (Williams).
Regarding claims 3, 4, 20 and 21, Gomez as modified teaches/suggests the limitations of claims 2 and 19, as discussed above, but does not teach identifying a weighing event comprises detecting a weight meeting a predetermined threshold value for at least a predetermined period of time, or the processor is configured to identify the weighing event by detecting a weight meeting a predetermined threshold value for at least a predetermined period of time.
Williams teaches/suggests a method comprising/system configured for identifying a weighing event corresponding to the item being placed on a scale and receiving the weight of the item in response to identifying the weighing event, wherein identifying a weighing event comprises detecting a weight meeting a predetermined threshold value for at least a predetermined period of time (col. 5, line 39 - col. 6, line 9, where weighing events comprise each time the weight output from the scale 11 goes above a predetermined weight for a predetermined time and then falls below the predetermined weight). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Gomez with the processor being configured for identifying a weighing event by detecting a weight meeting a predetermined threshold weight for at least a predetermined period of time as taught and/or suggested by Williams as a simple substitution of one known means/method for determining a clinician has positioned used items on the scale for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 12-13 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of QBL Calculator (or Gomez in view of QBL Calculator and Heilbrunn) as applied to claim(s) 1 and 17 above, and further in view of US 2013/0011042 A1 (Satish).
Regarding claims 12 and 28, Gomez as modified teaches/suggests the limitations of claims 1 and 17, as discussed above. Gomez does not expressly disclose the computer-implemented method comprises and/or the processor is configured for estimating a volumetric rate of loss of the first fluid. However, Gomez discloses displaying each quantitative blood loss value determined over time so that a clinician may see whether the hemorrhaging rate is increasing or decreasing (e.g., ¶ [0067]), indicating a user may estimate a volumetric rate of loss. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Gomez with the processor being configured for estimating a volumetric rate of loss of the first fluid (i.e., estimating volumetric rate of loss of the first fluid using a computer) because it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III). 
Alternatively/Additionally, Satish teaches/suggests a comparable computer-implemented method for quantifying fluid from a patient, the method comprising estimating a quantity of a first fluid comprises estimating a volumetric rate of loss of the first fluid (¶ [0054] generating a trend in blood loss for a patient based on estimated blood volume over time), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the computer-implemented method/system of Gomez with the processor being configured for estimating a volumetric rate of loss of the first fluid as taught and/or suggested by Satish in order to enable providing a clinician an indication that blood loss appears to be increasing or decreasing over time (Gomez, ¶ [0067]) and/or that blood loss is occurring too rapidly (Satish, ¶ [0054]). 
Regarding claims 13 and 29, Gomez as modified teaches/suggests the limitations of claims 1 and 17, as discussed above, but does not expressly teach the method further comprises and/or the display is configured for alerting a user if the estimated quantity of the first fluid meets a predetermined threshold.
Satish teaches a comparable computer-implemented method for quantifying fluid from a patient, the method comprising alerting a user if an estimated quantity of the first fluid meets a predetermined threshold (¶ [0054] trigger alarms if patient blood loss is occurring too rapidly or if patient blood loss has reached a critical total volume). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Gomez with the display being configured for alerting a user if the estimated quantity of the first fluid meets a predetermined threshold as taught/suggested by Satish in order to notifying the clinician of a need for intervention (Gomez, ¶ [0067]). 

Claim(s) 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of QBL Calculator (or Gomez in view of QBL Calculator and Heilbrunn) as applied to claim(s) 1 and 17 above, and further in view of US 4,422,548 A (Cheesman) and US 4,512,428 A (Bullivant). 
Regarding claims 14 and 31, Gomez as modified teaches/suggests the limitations of claims 1 and 17, as discussed above, but does not teach the method further comprises, or the processor is further configured for, receiving an aggregate weight of one or more weighed items of an item type and estimating a number of weighed items based at least in part on the aggregate weight and a dry weight associated with the item type. 

Bullivant teaches/suggests a method comprising receiving an aggregate weight of one or more weighed items of an item type and estimating a number of weighed items based at least in part on the aggregate weight and a dry weight associated with the item (col. 3, lines 5-23, count determined by net weight divided by a representative unit weight). 
Since Gomez does disclose the number of used items remains displayed to a user (e.g., Figs. 4-14), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Gomez the processor being further configured for receiving an aggregate weight of one or more weighed items of an item type and estimating a number of weighed items based at least in part on the aggregate weight and a dry weight associated with the item type as taught/suggested by Bullivant in order to determine the number of unused items remaining, which may be used in combination with the number of used items displayed by Gomez to verify all items are accounted for in a final count (Cheesman, col. 1, lines 37-47). 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of QBL Calculator (or Gomez in view of QBL Calculator and Heilbrunn) as applied to claim(s) 17 above, and further in view of US 5,227,765 A (Ishizuka).
Regarding claim 30, Gomez as modified teaches/suggests the limitations of claim 17, but does not expressly teach the system further comprising an optical sensor coupled to the processor. 
Ishizuka teaches/suggests a system for quantifying fluid from a patient comprising a scale configured to measure a wet weight of at least one item containing a first volume of a first fluid (weighing table 16); a processor (CPU 19); and an optical sensor coupled to the processor (pass detection sensor 40). Ishizuka discloses the optical sensor coupled to the processor enables the number of dropped medical cloths to be determined (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gomez to further comprise an optical sensor coupled to the processor as taught/suggested by Ishizuka in order to enable automatic determination of the quantity of items for calculation of quantitative blood loss. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Meredith Weare/Primary Examiner, Art Unit 3791